oI-oI-SjOLS


       IST Ct. ft^eata
                                                                      Ho"sror*pp£aw




                           1^ KiOou)
 (we tMJ) J&& ^}vr
                                                                       ttr -K/t




Fee -fW ^A Cgv^j Or jq^

   » \/ » iL*'



                     :tU^*33*E=!&S^^*SX2S3saBas.i•sEcrrEja^asis—^w^




                                                                         -«*s:4„
                    aril's
Cl^' .-Op

        o
                              a:
            t     0U#
                          ftfaeOT^J


    v




            O&ONIL



                TyffU S
    \M&tz   R

        TO
                iSCjOV^t:'



NB~£u
              ^sws*^




 (if
\ \ \ \ \ V



     * K
  i4K

                       \\ cp*
  uj <. Si